Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1 and 2 and the addition of the new dependent claim 3.
Response to Amendment
The after final amendment filed on 01/14/2022 has been entered. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action filed on 09/14/2021.

However, the claim amendment filed on 01/14/2022 raised additional objections as stated in the claim objections below.

Claim Objections
Claims 1 and 2, line 1-2 “releasably secured without mounting to a door”. The examiner suggests changing “releasably secured without mounting to a door” to be “releasably secured without permanent mounting to a door”, or change it to be “releasably secured to a door”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention. 

Regarding the independent claims 1 and 2,
In regards to the amended independent claims 1 and 2, the applicants’ arguments in pages 8-41 of the response filed on 01/14/2022 are persuasive.
George L. Engasser (US-5409276-A), discloses the structural limitations of the claimed invention and some of the structural interaction among the claimed limitations. But the prior art of record, including George L. Engasser (US-5409276-A), fails to teach “wherein the top and bottom planar surfaces of said flat horizontal plate are positioned perpendicular to said vertical notch of said step-down portion” and “while said stationary latch arm travels parallel to said horizontal bars of said swinging arm for permitting said door to be partially opened while preventing said door from completely opening”.

Although Harmon R. Miller (US-4955648-A) and Joe Duran Sr. (US-4386797-A), teach a security apparatus for preventing opening of a hinged door by latching the door handle to the door frame. And the prior art, including William H. Brewer (US-2508218-A), teaches a portable vehicle door lock that locks a door to its adjacent door. Although the prior art, including Harmon R. Miller (US-4955648-A), Joe Duran Sr. (US-4386797-A), and William H. Brewer (US-2508218-A), introduce the concept of an elongated stepped plate with a vertical notch at a lower edge of one end of the plate. But the prior art, including Harmon R. Miller (US-4955648-A), Joe Duran Sr. (US-4386797-A), and William H. Brewer (US-2508218-A), fail to teach the structural limitation of a horizontal plate with an opening to receive a locking clasp and fail to teach the claimed structural interaction among the claimed limitation and the intended use of the claimed stepped plate as disclosed and claimed. Additionally, the prior art, including Harmon R. Miller (US-4955648-A), Joe Duran Sr. (US-4386797-A), and William H. Brewer (US-2508218-A), fail to teach the concept of a removable door guard for a swinging door latch that allows for partial opening of a door. 

Additionally, the prior art, including Larry Winocoor (US-D479792-S), teaches a temporary door lock with a plate of more than two-steps that includes a hinged plate at one and a horizontal plate with Larry Winocoor (US-D479792-S), fails to teach the structural limitation of a vertical notch at a lower edge of one end of the stepped plate and a locking clasp that goes through the opening of the horizontal plate, and fails to teach the claimed structural interaction among the claimed limitation and the intended use of the claimed stepped plate as disclosed and claimed. Additionally, the prior art, including Larry Winocoor (US-D479792-S), fails to teach the concept of a removable door guard for a swinging door latch that allows for partial opening of a door. 

Furthermore, the prior art, including Larry Winocoor (US-D479975-S), teaches a temporary door lock with a U-shaped stepped plate that includes a notch and a horizontal plate with an opening located at the same end of the U-shaped stepped plate. But the prior art of record, including Larry Winocoor (US-D479975-S), fails to teach the structural limitation of an elongated vertical stepped plate, a vertical notch at a lower edge of one end of the stepped plate, a horizontal plate at another end of the stepped plate and a locking clasp that goes through the opening of the horizontal plate, and fails to teach the claimed structural interaction among the claimed limitation and the intended use of the claimed stepped plate as disclosed and claimed. Additionally, the prior art, including Larry Winocoor (US-D479975-S), fails to teach the concept of a removable door guard for a swinging door latch that allows for partial opening of a door. 

Moreover, the prior art, including John E. Gregory (US-5547236-A), teaches a device for temporarily locking a door of various thicknesses to its frame. And the prior art, including Claude Perron (US-5165263-A), teaches a removable locking device that locks a valve control lever into its open or closed position for preventing unauthorized actuation of the valve lever of a fluid conduit. Although the prior art, including John E. Gregory (US-5547236-A) and Claude Perron (US-5165263-A), teach a vertical John E. Gregory (US-5547236-A) and Claude Perron (US-5165263-A), fail to teach the structural limitation of an elongated stepped plate and fail to teach the claimed structural interaction among the claimed limitation and the intended use of the claimed stepped plate as disclosed and claimed. Additionally, the prior art, including John E. Gregory (US-5547236-A) and Claude Perron (US-5165263-A), fail to teach the concept of a removable door guard for a swinging door latch that allows for partial opening of a door.

Additionally, the prior art, including J. Talmadge Webb (US-4299361-A), teaches a device for locking the ailerons and elevators of an aircraft to prevent theft of the navigational instruments and radio equipment and introduces the concept of an elongated vertical stepped plate with a vertical notch at a lower edge of one end of the plate. But the prior art, including J. Talmadge Webb (US-4299361-A), fails to teach the structural limitation of a horizontal plate with an opening to receive a locking clasp and fails to teach the claimed structural interaction among the claimed limitation and the intended use of the claimed plate as disclosed and claimed. Additionally, the prior art, including J. Talmadge Webb (US-4299361-A), fails to teach the concept of a removable door guard for a swinging door latch that allows for partial opening of a door.

The prior art, including George L. Engasser (US-5409276-A), Harmon R. Miller (US-4955648-A), Joe Duran Sr. (US-4386797-A), William H. Brewer (US-2508218-A), Larry Winocoor (US-D479792-S) and (US-D479975-S), John E. Gregory (US-5547236-A), Claude Perron (US-5165263-A), and J. Talmadge Webb (US-4299361-A), teach various structural concepts of the claimed door guard. But the prior art made of record, including George L. Engasser (US-5409276-A), Harmon R. Miller (US-4955648-A), Joe Duran Sr. (US-4386797-A), William H. Brewer (US-2508218-A), Larry Winocoor (US-D479792-S) and (US-D479975-S), John E. Gregory (US-5547236-A), Claude Perron (US-5165263-A), and J. Talmadge Webb (US-4299361-A), do not teach or fairly suggest all of the claimed structural limitations nor does the prior art of record teach or fairly suggest the intended structural interaction among the claimed limitations as stated and claimed in the amended claim 1 and 2 of the instant application.

Furthermore, the examiner can find no motivation to modify the guard of George L. Engasser (US-5409276-A) with that of  Harmon R. Miller (US-4955648-A), Joe Duran Sr. (US-4386797-A), William H. Brewer (US-2508218-A), Larry Winocoor (US-D479792-S) and (US-D479975-S), John E. Gregory (US-5547236-A), Claude Perron (US-5165263-A), and J. Talmadge Webb (US-4299361-A), without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The newly added claim 3 is allowed due to depending on the allowed independent claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as follows;
William A. Stansell (US-20170044806-A1) teaches of a swing bar security lock with a guard and a connector. The invention is generally used by the hotel industry for safety and security purposes. The invention can be selectively engaged and provides for the partial opening of the door. 
William C. Smith (US-4900075-A) teaches a portable auxiliary safety chain device including a stud securement member, a coupling, a loop retainer, and a locking mechanism. The invention provides for safety and security and prevents unauthorized personnel from entering a room, such as a hotel room.
John Speirs (US-0622556-A) teaches a door lock that is able to hold the door partially open for safety and ventilation purposes. The invention includes a pivoting latch with a series of teeth, a lug, a lug keeper, and a latch pin. The invention is simple, durable, economic, and easy to use.
Huang Shiming (CN-204112958-U) teaches a swing bar door latch with a stationary member, a U-shaped swinging member with two parallel bars, and a fastening portion. The invention provides for a simple, easy to use, and effective latch that increases safety and security to the room occupants.
Tolochek Valerij Nikolaevich (RU-2514485-C1) teaches a swing bar latch that is used to restrict the opening of a door or a window. The invention holds the rotating wing in a closed or in a partially open position and includes a hook that slides in between the bars of a latch. The invention is easy to use and protects against unauthorized intruders from entering into a residential space.
Brojanac Michael (WO-2009143214-A1) teaches a safety lockout hasp including a shackle, clasps, a flange, and a retaining member. The invention is easy to use and securely keeps equipment locked and closed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675